       Case 4:19-cv-00035-RM-LAB Document 109 Filed 07/01/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     Russell B. Toomey,                          )
 9                                               )            CV 19-0035-TUC-RM (LAB)
                   Plaintiff,                    )
10   v.                                          )
                                                 )            ORDER
11   State of Arizona; Arizona Board of Regents, )
     d/b/a University of Arizona, a governmental )
12   body of the State of Arizona; et al.,       )
                                                 )
13                 Defendants.                   )
     ______________________________________ )
14
            IT IS ORDERED that the parties shall file, by July 15, 2020, a joint report on the status
15
     of this action including, if appropriate, proposed deadlines for amending the pleadings, lay
16
     witness disclosure, expert witness disclosure, discovery completion, the filing of dispositive
17
     motions, and the lodging of a proposed pretrial order.
18
            DATED this 1st day of July, 2020.
19
20
21
22
23
24
25
26
27
28
